  Case: 1:13-cv-02635 Document #: 257-1 Filed: 12/20/19 Page 1 of 1 PageID #:3401




                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                   )
ALAN CARLSON & PETER DeLUCA,                       ) Case No. 13-cv-2635
individually and on behalf of a class of similarly )
situated individuals,                              ) Judge Andrea R. Wood
                                                   )
                Plaintiffs,                        ) Magistrate Judge Maria Valdez
                                                   )
        vs.                                        )
                                                   )
NORTHROP GRUMMAN CORPORATION                       )
and the NORTHROP GRUMMAN                           )
SEVERANCE PLAN,                                    )
                                                   )
                Defendants.                        )
______________________________________ )

                                       EXHIBIT LIST

   1. Declaration of Ming Siegel

       A. Dec. 30, 2016 Correspondence from L. Hammargren to M. Bartolic Supplementing
          Defendants’ Response to Interrogatory 16 and RFP 40.

       B. Oct. 4, 2017 Email from L. Hammargren to R. Joseph Barton, M. Bartolic, and V.
          Cheng Supplementing Defendants’ Response to Interrogatory 16 and RFP 40.
